Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on March 24, 2022. Claims 1-21 were pending in the Application. Claims 1-21 are amended. No new claims have been added. No claims have been canceled. Claims 1, 8, and 15 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 8, and 15. Thus claims 1-21 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Nonfunctional Descriptive Material, paragraph 3 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has adequately amended to render the Claim Interpretation, Nonfunctional Descriptive Material, moot. Examiner does hereby rescind the Claim Interpretation, Nonfunctional Descriptive Material, for paragraph 3 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of Claim Interpretation, Intended Use, paragraph 4 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraph 4 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of Claim Interpretation, Intended Use, paragraphs 5-18 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. However, Examiner does hereby rescind the Claim Interpretation, Intended Use, for paragraphs 5-18 of the Non-Final Rejection Office Action dated December 27, 2021, to reject claims 8-21 under 35 U.S.C. § 112(a), Written Description. Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Written Description.
In the context of Claim Interpretation, Optional Language, paragraphs 19-21 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has adequately amended to render the Claim Interpretation, Optional Language, moot. Examiner does hereby rescind the Claim Interpretation, Optional Language, for paragraphs 19-21 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. §101, paragraphs 22-28 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant submits that the pending claims are not directed to an Abstract Idea under Step 2A. Applicant does not concede that the specific recitations of the independent claims fall into any of the categories of abstract ideas. Nevertheless, even assuming arguendo that the present claims recite an enumerated judicial exception (which Applicant does not concede), the present claims are subject-matter eligible under the second prong.
Applicant continues to submit that in the second prong, the Office evaluates whether a claim as a whole integrates the judicial exception into a practical application of the exception. One path to establishing a practical application is to show an improvement to another technology. See MPEP 2106.04(d)(l). Here, Claim 1 recites an improvement to the functioning of the payment processing network, specifically by enabling the payment processing network to accurately and automatically identify cardholders who will be traveling to countries and/or jurisdictions that charge conditional consumption taxes, automatically determining specific dates that the cardholder will be traveling to those countries and/or jurisdictions, and automatically tracking refund-eligible transactions for products purchased by a cardholder, thereby fully automating the receipt of conditional consumption tax refunds such that cardholders do not have to physically interact with customs officials. Claim 1 includes additional elements that, in combination with the other elements of Claim 1, recite a specific technology-based implementation of these improvements to the payment processing network. Applicant continues to submit that accordingly, in this case, "the specification sets forth an improvement in technology ... [and] the claim includes the components or steps of the invention that provide the improvement described in the specification," which is sufficient to establish a practical application. See MPEP 2104.04(d)(l). Although different in scope, independent Claims 8 and 15 include similar limitations. In summary, the Section 101 rejection should be withdrawn because Claims 1, 8, and 15, and their respective dependent claims, are not "directed to" an abstract idea.
Finally, Applicant continues to submit that the Applicant’s claims are directed to “Significantly More” than the abstract idea. With that said, even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Applicant does not concede), the claims are directed to something "significantly more" than the idea itself. Applicant continues to submit that one path to show that a claim recites "significantly more" is to identify "a specific limitation other than what is well-understood, routine, conventional activity in the field, or ... unconventional steps that confine the claim to a particular useful application." MPEP 2106.05(I)(A)(v). Moreover, at this second step of the analysis, the elements of each claim must be examined both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent eligible application. MPEP 2106.05(d). "Even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept." MPEP 2106.05(d)(I)(3). In the instant application, Applicant submits that Claim 1 recites more than well understood, routine, and conventional activities at least with respect to the newly amended claim 1. The fact that the pending claims overcome the prior art, as explained with respect to the Section 103 rejection, strengthens the conclusion that these steps are not well understood, routine, and conventional. Although different in scope, independent Claims 8 and 15 include similar limitations. In summary, the Section 101 rejection should be withdrawn because it was not well-understood, routine, or conventional to perform the steps discussed. For at least the reasons described, Applicant respectfully requests the Section 101 rejection of Claims 1, 8, and 15, and their respective dependent claims, be withdrawn.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Non-Final Rejection Office Action dated December 27, 2021, paragraphs 22-28, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “refunding conditional consumption taxes for refund eligible transactions” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” 
Examiner notes that claim 1 recites “monitoring message content …, …, … records for a plurality of payment transactions, each of the records including a payment account number (PAN), a merchant identifier, and a transaction amount, … perform steps comprising: monitoring transaction message signals transmitted …, wherein each of the transaction message signals includes transaction data for a corresponding transaction, the transaction data identifying a primary account identifier (PAN) and a merchant identifier; detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction associated with a conditional consumption tax and that the destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN; in response to the detection, transmitting, …, an identifier of the account holder associated with the first transaction message signal; receiving, … in response to transmitting the identifier of the account holder, an enrollment message … indicating that the account holder associated with the first transaction message signal has enrolled …, the enrollment message including information identifying at least one PAN of the account holder; storing, in response to the enrollment message, the at least one PAN … of PANs enrolled …; for each monitored transaction message signal, querying … for the PAN identified in the monitored transaction message signal; in response to the query returning the at least one PAN stored … as matching the PAN identified in a second monitored transaction message signal, identifying the second monitored transaction message signal as a candidate signal; retrieving, …, refund rules applicable to a merchant jurisdiction associated with the merchant identifier in the candidate signal; identifying, by applying the retrieved refund rules to the transaction data in the candidate signal, the corresponding transaction for the candidate signal as conditionally refund-eligible; and transmitting, …, a list of conditionally refund-eligible transactions of the account holder associated with the first transaction message signal, including the corresponding transaction for the candidate signal, … and the account holder associated with the first transaction message signal for confirmation of refund eligibility by the account holder associated with the first transaction message signal.” Accordingly, the claim recites the abstract idea of “refunding conditional consumption taxes for refund eligible transactions,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “an apparatus”, “a processor”, and “a non-transitory computer readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “refunding conditional consumption taxes for refund eligible transactions.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “refunding conditional consumption taxes for refund eligible transactions” using computer technology (e.g., “an apparatus”, “a processor”, “a non-transitory computer readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-21 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Not in the Specification, paragraph 30 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(a), Not in the Specification, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(a), Not in the Specification, paragraph 30 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. § 112(a), Written Description, paragraphs 31 and 35 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(a), Written Description, moot. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(a), Written Description, paragraphs 31 and 35 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. § 112(a), Written Description, paragraphs 32-34 and 36-37 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has NOT amended adequately to render the rejections under 35 U.S.C. § 112(a), Written Description, moot. Examiner does NOT hereby rescind the rejections under 35 U.S.C. § 112(a), Written Description, paragraphs 32-34 and 36-37 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 39-40 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 39-40 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 41 of the Non-Final Rejection Office Action dated December 27, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 41 of the Non-Final Rejection Office Action dated December 27, 2021.
In the context of 35 U.S.C. §103, Applicant submits, neither Corritori nor Dornseif, alone or in combination, is cited for teaching each and every recitation of Claim 1, as amended. Specifically, neither Corritori nor Dornseif, alone or in combination, is cited for describing or suggesting (i) monitoring transaction message signals transmitted over the payment processing network, wherein each of the transaction message signals includes transaction data for a corresponding transaction, the transaction data identifying a primary account identifier (PAN) and a merchant identifier. Accordingly, claim 1 and the claims depending there from are submitted to be patentable over Corritori and Dornseif.
In any event, as US Patent Application Publication No. US 20110004528 A1 to Donohue is being applied to the newly amended subject matter for claim 1, similarly for claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, similarly claims 8 and 15, is not patentable. Claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Donohue, with FIG. 1, item 18, and [0023]; and FIG. 4, items 92, 94, and [0032], now applying to the applicable amended sections for claim 1, similarly for claims 8 and 15. Therefore, claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits, neither Corritori nor Dornseif, alone or in combination, is cited for teaching each and every recitation of Claim 1, as amended. Specifically, neither Corritori nor Dornseif, alone or in combination, is cited for describing or suggesting (ii) detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction associated with a conditional consumption tax and that the destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN. Accordingly, claim 1 and the claims depending there from are submitted to be patentable over Corritori and Dornseif.
In any event, as US Patent Application Publication No. US 20110004528 A1 to Donohue is being applied to the newly amended subject matter for claim 1, similarly for claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, similarly claims 8 and 15, is not patentable. Claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Donohue, with [0005], [0047], and [0072]-[0073], now applying to the applicable amended sections for claim 1, similarly for claims 8 and 15. Therefore, claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits, neither Corritori nor Dornseif, alone or in combination, is cited for teaching each and every recitation of Claim 1, as amended. Specifically, neither Corritori nor Dornseif, alone or in combination, is cited for describing or suggesting (iii) in response to the detection, transmitting, via the Internet to a registration computing device, an identifier of the account holder associated with the first transaction message signal. Accordingly, claim 1 and the claims depending there from are submitted to be patentable over Corritori and Dornseif.
In any event, as US Patent Application Publication No. US 20110004528 A1 to Donohue is being applied to the newly amended subject matter for claim 1, similarly for claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, similarly claims 8 and 15, is not patentable. Claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Donohue, with [0019]-[0020] and [0022], now applying to the applicable amended sections for claim 1, similarly for claims 8 and 15. Therefore, claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits, neither Corritori nor Dornseif, alone or in combination, is cited for teaching each and every recitation of Claim 1, as amended. Specifically, neither Corritori nor Dornseif, alone or in combination, is cited for describing or suggesting (iv) receiving, via the Internet in response to transmitting the identifier of the account holder, an enrollment message from the registration computing device indicating that the account holder associated with the first transaction message signal has enrolled in a transaction monitoring service, the enrollment message including information identifying at least one PAN of the account holder. Accordingly, claim 1 and the claims depending there from are submitted to be patentable over Corritori and Dornseif.
In any event, as US Patent Application Publication No. US 20110004528 A1 to Donohue is being applied to the newly amended subject matter for claim 1, similarly for claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, similarly claims 8 and 15, is not patentable. Claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Donohue, with FIG. 1, item 14, and [0020]-[0021], now applying to the applicable amended sections for claim 1, similarly for claims 8 and 15. Therefore, claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits, neither Corritori nor Dornseif, alone or in combination, is cited for teaching each and every recitation of Claim 1, as amended. Specifically, neither Corritori nor Dornseif, alone or in combination, is cited for describing or suggesting (v) transmitting, via the Internet, a list of conditionally refund-eligible transactions of the account holder associated with the first transaction message signal, including the corresponding transaction for the candidate signal, to at least one of the registration computing device and the account holder associated with the first transaction message signal for confirmation of refund eligibility by the account holder associated with the first transaction message signal. Accordingly, claim 1 and the claims depending there from are submitted to be patentable over Corritori and Dornseif.
In any event, as US Patent Application Publication No. US 20150127534 A1 to Bhambhani is being applied to the newly amended subject matter for claim 1, similarly for claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, similarly claims 8 and 15, is not patentable. Claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Bhambhani, with FIG. 3, item 314-318, and [0070], now applying to the applicable amended sections for claim 1, similarly for claims 8 and 15. Therefore, claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
Therefore, the amended claim 1, similarly claims 8 and 15, stands rejected under 35 U.S.C. § 103. Claims 2-7, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 9-14, which depend on claim 8, stand rejected under 35 U.S.C. § 103; and claims 16-21, which depend on claim 15, stand rejected under 35 U.S.C. § 103.

Claim Objections

















Claim 17 is objected to because of the following informalities:
“The computer-readable media of Claim 15 … causing that least one processor to: …” should read “The computer-readable media of Claim 15 … causing that at least one processor to: …”




Claim Interpretation – Intended Use
Regarding claims 2, 9, and 16, Examiner notes that the following limitation: “query(ing) a second database to retrieve records …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claims 6, 13, and 20, Examiner notes that the following limitation: “determining a date on which the account holder is expected to exit the one of the plurality of jurisdictions …” is an intended use of “account holder”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claims 7, 14, and 21, Examiner notes that the following limitation: “generating a consumption tax refund form …, wherein the consumption tax refund form is submittable by the account holder to obtain a refund …” is an intended use of “the account holder”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation – Nonfunctional Descriptive Material
Regarding claims 6, 13, and 20, Examiner notes that the following limitation: “predetermined time period …;” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).

Claim Interpretation – Not Positively Recited
Regarding claims 8 and 15, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claims 8 and 15: “in response to the query returning the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal, …;” The “query returning the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal” is not positively recited as actually occurring from the previous “query” limitation. Examiner notes that by positively reciting the “matching the PAN identified in a second monitored transaction message signal” limitation, the appropriate patentable weight will be given to the limitation. Examiner is interpreting as if the “match of the PAN identified in a second monitored transaction message signal” has actually occurred in order to apply art. (“A claim is only limited by positively recited elements …”) See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding claim 18, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 18: “identifying a list of corresponding transactions when the one of the merchant category codes is in the subset.” The “one of the merchant category codes is in the subset” is not positively recited as actually being in the subset. Examiner notes that by positively reciting the “one of the merchant category codes is in the subset” limitation, the appropriate patentable weight will be given to the limitation. Examiner is interpreting as if the “one of the merchant category codes is in the subset” has actually occurred in order to apply art. (“A claim is only limited by positively recited elements …”) See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))


Claim Interpretation - Optional Language
Claim 1 recites the limitation: “in response to the query returning the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal, identifying the second monitored transaction message signal as a candidate signal.” This limitation states an action of “identifying the second monitored transaction message signal as a candidate signal” is to be carried out “in response to the query returning the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal,” but does not state what action will happen for the case “the query does not return the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the query does not return the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 4 recites the limitation: “identifying a list of corresponding transactions when the one of the merchant category codes is in the subset.” This limitation states an action of “identifying a list of corresponding transactions” to be carried out after “one of the merchant category codes is in the subset,” but does not state what action will happen for the case “one of the merchant category codes is not in the subset.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 4, it can be logically determined that it is possible that one of the merchant category codes is not in the subset. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



























Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to “a method” for monitoring message content processed over a payment processor; claims 8-14 are directed to “a rules engine computing device” for monitoring message content processed over a payment processor; and claims 15-21 are directed to “at least one non-transitory computer-readable media” having computer-executable instructions thereon. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-21 are directed to the abstract idea of “refunding conditional consumption taxes for refund eligible transactions” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “monitoring message content …, …, … records for a plurality of payment transactions, each of the records including a payment account number (PAN), a merchant identifier, and a transaction amount, … perform steps comprising: monitoring transaction message signals transmitted …, wherein each of the transaction message signals includes transaction data for a corresponding transaction, the transaction data identifying a primary account identifier (PAN) and a merchant identifier; detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction associated with a conditional consumption tax and that the destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN; in response to the detection, transmitting, …, an identifier of the account holder associated with the first transaction message signal; receiving, … in response to transmitting the identifier of the account holder, an enrollment message … indicating that the account holder associated with the first transaction message signal has enrolled …, the enrollment message including information identifying at least one PAN of the account holder; storing, in response to the enrollment message, the at least one PAN … of PANs enrolled …; for each monitored transaction message signal, querying … for the PAN identified in the monitored transaction message signal; in response to the query returning the at least one PAN stored … as matching the PAN identified in a second monitored transaction message signal, identifying the second monitored transaction message signal as a candidate signal; retrieving, …, refund rules applicable to a merchant jurisdiction associated with the merchant identifier in the candidate signal; identifying, by applying the retrieved refund rules to the transaction data in the candidate signal, the corresponding transaction for the candidate signal as conditionally refund-eligible; and transmitting, …, a list of conditionally refund-eligible transactions of the account holder associated with the first transaction message signal, including the corresponding transaction for the candidate signal, … and the account holder associated with the first transaction message signal for confirmation of refund eligibility by the account holder associated with the first transaction message signal.” Accordingly, the claim recites an abstract idea, “refunding conditional consumption taxes for refund eligible transactions.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a rules engine computing device”, “a payment processor”, “a transaction history database”, “a registration computing device”; “a transaction monitoring service”; “a processor” , “the Internet” , and “at least one non-transitory computer readable media” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “refunding conditional consumption taxes for refund eligible transactions.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “refunding conditional consumption taxes for refund eligible transactions” using computer technology (e.g., “a payment processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7, which depend from claim 1; dependent claims 9-14, which depend from claim 8; and dependent claims 16-21, which depend from claim 15, do not remedy the deficiencies of the independent claims and are rejected accordingly. Dependent claims 2, 9, and 16 recite an additional element of a second database, which when analyzed individually and as an ordered combination with other claims do not amount to significantly more.  Claims 2-7, 9-14, and 16-21 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “refunding conditional consumption taxes for refund eligible transactions.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “refunding conditional consumption taxes for refund eligible transactions.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-21 are not patent eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claims 1, 8, and 15, recite “monitoring transaction message signals transmitted over the payment processing network, ...” The limitation “monitoring transaction message signals” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “monitoring transaction message signals” in the specification. (See MPEP § 608.04)
Claims 1, 8, and 15, recite “detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction, ...” The limitation “detecting, by analyzing the transaction data” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction” in the specification. (See MPEP § 608.04)
Claims 1, 8, and 15, recite “detecting, … and that the destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN;” The limitation “destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN” in the specification. (See MPEP § 608.04)

Written Description
Claims 1, 8, and 15, recite “receive(ing), …, an enrollment message from the registration computing device indicating that the account holder associated with the first transaction message signal has enrolled in a transaction monitoring service, …” However, the specification does not provide details on what the limitation, “indicating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “indicating that the account holder associated with the first transaction message signal has enrolled in a transaction monitoring service, …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 2 recites “querying a second database …; identifying one or more conditionally …; aggregating the identified one or more …;” However, the specification does not provide details on what the limitations, “querying, identify, and aggregating” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “querying a second database …; identifying one or more conditionally …; aggregating the identified one or more …;” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 3 recites “The method of Claim 1 further comprising storing, …, wherein identifying the one or more …: identifying a location …; determining that the identified …; determining that a home country …; determining that the payment transaction amount…; and determining that the payment transaction is eligible …” However, the specification does not provide details on what the limitations, “storing, identifying, identifying, determining, determining, determining, and determining” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… comprising storing, …, wherein identifying the one or more …: identifying a location …; determining that the identified …; determining that a home country …; determining that the payment transaction amount…; and determining that the payment transaction is eligible …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 4 recites “The method of Claim 3, … further comprises associating, …, and wherein identifying the one or more …: comparing the one of the merchant …; identifying a list of corresponding transactions …; and excluding the list of corresponding transactions …” However, the specification does not provide details on what the limitations, “associating, identifying, comparing, identifying, and excluding” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… comprises associating, …, and wherein identifying the one or more …: comparing the one of the merchant …; identifying a list of corresponding transactions …; and excluding the list of corresponding transactions …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 5 recites “The method of Claim 4, further comprising: retrieving, from the transaction history database, …; identifying based on the historical transaction data, …; and predicting, for each transaction corresponding …” However, the specification does not provide details on what the limitations, “retrieving, identifying, and predicting” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… retrieving, from the transaction history database, …; identifying based on the historical transaction data, …; and predicting, for each transaction corresponding …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6 recites “The method of Claim 3, further comprising: determining a date on which …; and transmitting a refund reminder message …” However, the specification does not provide details on what the limitations, “determining and transmitting” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… determining a date on which …; and transmitting a refund reminder message …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 7 recites “The method of Claim 1 further comprising: generating a consumption tax …” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “… generating a consumption tax …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8 recites “A rules engine computing device …, said rules engine computing device configured to: monitor transaction message signals …; detect, by analyzing …; in response to the detection, transmit, …; receive, via the Internet …; store, in response to …; for each monitored transaction message signal, query the enrollment …; in response to the query …, identifying the second …; retrieving, from a rules database, …; identify, by applying …; and transmit, via the Internet, …” However, the specification does not provide details on what the limitations, “configured to: monitor …; detect, …; transmit …; receive …; store …; query …; identifying …; retrieving …; identify …; and transmit …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… configured to: monitor transaction message signals …; detect, by analyzing …; in response to the detection, transmit, …; receive, via the Internet …; store, in response to …; for each monitored transaction message signal, query the enrollment …; in response to the query …, identifying the second …; retrieving, from a rules database, …; identify, by applying …; and transmit, via the Internet, …” to be performed(See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 9 recites “The rules engine computing device of Claim 8, said rules engine computing device further configured to: query a second database …; identify one or more …; and aggregate the identified …” However, the specification does not provide details on what the limitations, “configured to: query …; identify, …; and aggregate …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to: query a second database …; identify one or more …; and aggregate the identified …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 10 recites “The rules engine computing device of Claim 8, further configured to store, …, said rules engine computing device further configured to: identify a location …; determine that the identified location …; determine that a home country …; determine that the transaction amount …; and determine that the transaction is eligible …” However, the specification does not provide details on what the limitations, “further configured to store, … further configured to: identify …; determine …; determine …; determine …; and determine …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to store, …, said rules engine computing device further configured to: identify a location …; determine that the identified location …; determine that a home country …; determine that the transaction amount …; and determine that the transaction is eligible …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 11 recites “The rules engine computing device of Claim 10, …, wherein said rules engine computing device is further configured to associate for each of the plurality …, is further configured to: compare the one or the merchant …; identify a list of corresponding …; and exclude the list of corresponding …” However, the specification does not provide details on what the limitations, “configured to associate … configured to: compare …; identify …; and exclude …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to associate for each of the plurality …, is further configured to: compare the one or the merchant …, identify a list of corresponding …; and exclude the list of corresponding …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 12 recites “The rules engine computing device of Claim 11, said rules engine computing device further configured to: retrieve, from the transaction history database …, identify, based on the historical …; and predict, for each transaction …” However, the specification does not provide details on what the limitations, “configured to: retrieve …; identify, …; and predict …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to: retrieve, from the transaction history database …, identify, based on the historical …; and predict, for each transaction …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 13 recites “The rules engine computing device of Claim 10, said rules engine computing device further configured to: determine a date on which …; and transmit a refund reminder message …” However, the specification does not provide details on what the limitations, “configured to: determine …; and transmit …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to: determine a date on which …; and transmit a refund reminder message …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 14 recites “The rules engine computing device of Claim 8, said rules engine computing device further configured to: generate a consumption tax refund form …” However, the specification does not provide details on what the limitation, “configured to: generate …” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “… further configured to: generate a consumption tax refund form …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 15 recites “At least one non-transitory computer-readable media …, cause the at least one processor to: monitor transaction message signals …; detect, by analyzing …; in response to the detection, transmit, …; receive, via the Internet …; store, in response to …; for each monitored transaction message signal, query the enrollment …; in response to the query …, identify the second …; retrieve, from a rules database, …; identify, by applying …; and transmit, via the Internet, …” However, the specification does not provide details on what the limitations, “cause the at least one processor to: monitor …; detect, …; transmit …; receive …; store …; query …; identify …; retrieve …; identify …; and transmit …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… cause the at least one processor to: monitor transaction message signals …; detect, by analyzing …; in response to the detection, transmit, …; receive, via the Internet …; store, in response to …; for each monitored transaction message signal, query the enrollment …; in response to the query …, identify the second …; retrieve, from a rules database, …; identify, by applying …; and transmit, via the Internet, …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 16 recites “The computer-readable media of Claim 15 further causing the at least one processor to: query a second database …; identify one or more …; and aggregate the identified …” However, the specification does not provide details on what the limitations, “configured to: query …; identify, …; and aggregate …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to: query a second database …; identify one or more …; and aggregate the identified …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 17 recites “The computer-readable media of Claim 15 further causing the at least one processor to store, …, and further causing the least one processor to: identify a location …; determine that the identified location …; determine that a home country …; determine that the transaction amount …; and determine that the transaction is eligible …” However, the specification does not provide details on what the limitations, “further causing the at least one processor to store, … further causing the least one processor to: identify …; determine …; determine …; determine …; and determine …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further causing the at least on processor to store, …, said further causing the least one processor to: identify a location …; determine that the identified location …; determine that a home country …; determine that the transaction amount …; and determine that the transaction is eligible …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 18 recites “The computer-readable media of Claim 17, …, further causing the at least one processor to associate, for each of the plurality …, and further causing the at least one processor to: compare the one or the merchant …; identify a list of corresponding …; and exclude the list of corresponding …” However, the specification does not provide details on what the limitations, “configured to associate … configured to: compare …; identify …; and exclude …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further causing the at least one processor to associate, for each of the plurality …, and further causing the at least one processor to: compare the one or the merchant …; identify a list of corresponding …; and exclude the list of corresponding …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19 recites “The computer-readable media of Claim 17 further causing the at least one processor to: retrieve, from the transaction history database …, identify, based on the historical …; and predict, for each transaction …” However, the specification does not provide details on what the limitations, “causing the at least one processor to: retrieve …; identify, …; and predict …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… causing the at least one processor to: retrieve, from the transaction history database …, identify, based on the historical …; and predict, for each transaction …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 20 recites “The computer-readable media of Claim 17 causing the at least one processor to: determine a date on which …; and transmit a refund reminder message …” However, the specification does not provide details on what the limitations, “configured to: determine …; and transmit …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “… further configured to: determine a date on which …; and transmit a refund reminder message …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 21 recites “The computer-readable media of Claim 15 further causing the at least one processor to: generate a consumption tax refund form …” However, the specification does not provide details on what the limitation, “causing the at least one processor to: generate …” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “… further causing the at least one processor to: generate a consumption tax refund form …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 14 is the rules engine computing device of claim 8, yet recites the method step not tied to claimed structure of “the consumption tax refund form is submittable by the account holder to obtain a refund …” The “is submittable” limitation only indicates that the associated structures have this capability (for example, the system of claim 8) and does not require that any submitting be actually done by the account holder. As claim 14 recites both a device and the method for using the device, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 14 also does not reflect an attempt to claim both a device and a method, but instead claims a device with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).
Claim 21 is the computer-readable media of claim 15, yet recites the method step not tied to claimed structure of “the consumption tax refund form is submittable by the account holder to obtain a refund …” The “is submittable” limitation only indicates that the associated structures have this capability (for example, the system of claim 15) and does not require that any submitting be actually done by the account holder. As claim 21 recites both a computer-readable media and the method for using the computer-readable media, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 21 also does not reflect an attempt to claim both a computer-readable media and a method, but instead claims a computer-readable media with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).

Relative Term
The term “typically” in the limitation “identifying based on the historical transaction data, a list of items typically purchased for each merchant category code; and predicting, …, a list of purchased items based on the list of items typically purchased …” as recited in claims 5, 12, and 19 is a relative term which renders the claim indefinite. The term “typically” is not defined by the claim, the specification, [0004]-[0005], [0039], [0062], and [0081], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 5, 12, and 19 are rendered indefinite. (See MPEP § 2173.05 (b))

Unclear Scope
Claims 1 and 15 recite “using a rules engine computing device, …;” The claims and the specification are silent as to what performs the “using …” step. Therefore, the scope of the claims is unclear. (See MPEP § 2173.05 (q) and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 15 recite “detecting, by analyzing the transaction data …;” The claims and the specification are silent as to what performs the “analyzing …” step. Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 15 recite “identifying, by applying the retrieved refund rules …;” The claims and the specification are silent as to what performs the “applying …” step. Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103
























































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhambhani (U. S. Patent Application Publication No. 20150127534 A1), herein referred to as Bhambhani, and in view of Donohue et al (U. S. Patent Application Publication No. 20110004528 A1), herein referred to as Donohue.
Regarding claims 1, 8, and 15, Bhambhani discloses a method for monitoring message content processed over …,  wherein the payment processor maintains a transaction history database (FIG. 1, items 128, 138, 148, 158, 168, 178, 188, and [0038] and [0040]) including records for a plurality of payment transactions (FIG. 2, item 200, and [0048]), each of the records including a payment account number (PAN) (FIG. 2, item 216, and [0055]), a merchant identifier (FIG. 2, item 212, and [0053]), and a transaction amount (FIG. 2, items 220, 222, and [0057]), said processor programmed to perform steps comprising: … 
storing, in response to the enrollment message the at least one PAN in an enrollment databased of PANs enrolled in the transaction monitoring service (FIG. 2, item 216, and [0055]); …
	retrieving, from a rules database, refund rules applicable to a merchant jurisdiction associated with the merchant identifier in the candidate signal (FIG. 1, item 120, and [0005], [0017], [0024]-[0026]; FIG. 3, item 304, 306, and [0036]);
identifying, by applying the retrieved refund rules to the transaction data in the candidate signal, the corresponding transaction for the candidate signal as conditionally refund-eligible (FIG. 3, item 308, and [0036]); and 
transmitting, via the Internet, a list of conditionally refund-eligible transactions of the account holder associated with the first transaction message signal, including the corresponding transaction for the candidate signal, to at least one of the registration computing device and the account holder associated with the first transaction message signal for confirmation of refund eligibility by the account holder associated with the first transaction message signal (FIG. 3, item 314-318, and [0070]) ...
at least one non-transitory computer-readable media having computer-executable instructions (FIG. 2, item 228, and [0060] and [0063]) thereon …
Bhambhani does not specifically disclose, however, Donohue discloses a payment processor (FIG. 1, item 10, and [0017]-[0018]) using a rules engine computing device (FIG. 1, item 18, and [0023]), the rules engine computing device comprising a processor in communication with the payment processor via a payment processing network (FIG. 1, item 18, and [0023]; FIG. 4, items 32, 34, and [0064]), …
monitoring transaction message signals transmitted over the payment processing network (FIG. 1, item 18, and [0023]), wherein each of the transaction message signals includes transaction data for a corresponding transaction, the transaction data identifying a primary account identifier (PAN) and a merchant identifier (FIG. 4, items 92, 94, and [0032]); 
detecting, by analyzing the transaction data for a first of the transaction message signals, that the corresponding transaction for the first transaction message signal is a purchase of travel to a destination jurisdiction associated with a conditional consumption tax and that the destination jurisdiction does not match a residence jurisdiction of an account holder associated with the PAN ([0005], [0047], and [0072]-[0073]); 
in response to the detection, transmitting, via the Internet to a registration computing device, an identifier of the account holder associated with the first transaction message signal ([0019]-[0020] and [0022]);
receiving, via the Internet in response to transmitting the identifier of the account holder, an enrollment message from the registration computing device indicating that the account holder associated with the first transaction message signal has enrolled in a transaction monitoring service, the enrollment message including information identifying at least one PAN of the account holder; (FIG. 1, item 14, and [0020]-[0021]) …
for each monitored transaction message signal, querying the enrollment database for the PAN identified in the monitored transaction message signal; (FIG. 4, items 16, 24, and [0035]) 
in response to the query returning the at least one PAN stored in the enrollment database as matching the PAN identified in a second monitored transaction message signal, identifying the second monitored transaction message signal as a candidate signal (FIG. 4, item 26, and [0035]-[0036]); 
Donohue discloses a refund system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to automatically identify purchases for which a tax refund form may be appropriate to reduce the number of customers that want a tax refund form to be prepared for tax refunds associated with a value added tax (VAT), a general sales tax (GST), a purchase tax (PT), or the like. A typical retail establishment will process a large number of transactions during a trading period. There is a need to process transactions as efficiently as possible to avoid delays in handling customer purchases.
Regarding claims 7, 14, and 21, Bhambhani and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhani does not specifically disclose, however, Donohue discloses the method of Claim 1 further comprising: generating a consumption tax refund form for at least one of the identified conditionally refund-eligible transactions of the account holder, wherein the consumption tax refund form is submittable by the account holder to obtain a refund of conditional consumption taxes for the identified subset of conditionally refund-eligible transactions ([0066]-[0067], [0069], and [0075]).
Donohue discloses a refund system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to automate the value added tax (VAT) reimbursement process, as the current reimbursement process is so difficult and cumbersome, many tourists elect to avoid submitting VAT reimbursement requests, especially if the total value of the reimbursement would be relatively small. A more automated system, therefore, would be of benefit to tourists, business people, and other travelers to simplify the process of requesting reimbursements and to minimize the amount of time before a refund is received.

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhambhani (U. S. Patent Application Publication No. 20150127534 A1), herein referred to as Bhambhani, in view of Donohue et al (U. S. Patent Application Publication No. 20110004528 A1), herein referred to as Donohue, and in further view of Corritori et al (U. S. Patent Application Publication No. 20150242832 A1), herein referred to as Corritori.
Regarding claims 2, 9, and 16, Bhambhani and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhani and Donohue do not specifically disclose, however, Corritori discloses the method of Claim 1 further comprising: querying a second database to retrieve records associated with the account holder, wherein the second database includes records separate from the records of the transaction history database (Fig. 1, items 20, 30, and [0053]-[0054]; Fig. 2, items 110, 112, and [0066]-[0067]); 
identifying one or more conditionally refund-eligible transactions from the retrieved records of the second database (Fig. 1, item 30, and [0055]; Fig. 2, items 114, 116, and [0066]-[0067]); and 
aggregating the identified one or more conditionally refund-eligible transactions from the retrieved records of the second database in the list of identified one or more refund­ eligible transactions from the retrieved records of the transaction history database (Fig. 6, items 50, 52, and [0067] and [0077]-[0078]).
Corritori discloses a system and method for recovering refundable taxes. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a system and method for recovering refundable taxes, as in Corritori; and to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to automate the value added tax (VAT) reimbursement process, which is currently laborious and time consuming. A tourist wishing to request a refund of VAT must maintain an accurate record of purchases made and all records received as part of the transactions. With those records, the tourist must again go through a time consuming process to initiate the payment of a refund, which can take many months to arrive.

Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhambhani (U. S. Patent Application Publication No. 20150127534 A1), herein referred to as Bhambhani, in view of Donohue et al (U. S. Patent Application Publication No. 20110004528 A1), herein referred to as Donohue, and in further view of Dornseif (U. S. Patent Application Publication No. 20110016043 A1), herein referred to as Dornseif.
Regarding claims 3, 10, and 17, Bhambhani and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhani and Donohue do not specifically disclose, however, Dornseif discloses the method of Claim 1 further comprising storing, in the memory, a plurality of jurisdictions in which conditional consumption taxes are charged (Fig. 1, item 102, and [0035]; and Fig. 2, item 208, and [0052]), wherein identifying the one or more conditionally refund-eligible transactions further comprises, for each retrieved record ([0052], and [0058]-[0059): 
identifying a location of the payment transactions based on the merchant identifier (Fig. 4, item 410, and [0059] and [0065]);
determining that the identified location is within one of the stored plurality of jurisdictions (Fig. 5, item 502, and [0080]-[0081]);   
determining that a home country of the account holder is outside the one of the stored plurality of jurisdictions ([0005], [0020], and [0059]); 
determining that the payment transaction amount is above a threshold, wherein the threshold is based on the one of the jurisdictions that includes the location of the transaction ([0052] and [0067]); and 
determining that the payment transaction is eligible for at least a partial refund of the conditional consumption taxes based on the determined threshold ([0057] and [0068]).
Dornseif discloses account transaction value added tax reimbursement. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include account transaction value added tax reimbursement, as in Dornseif; and to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide one or more technical advantages having specific technical effects of a system for electronic refund redemption by conserving bandwidth, computational resources, and memory consumed by customers searching for information to determine whether products qualify for a refund; by identifying redemption criteria for a particular product refund; by including an electronic passport, thus preventing theft or loss of customer passports; and by facilitating electronic transfer of customer data to product refund forms.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhambhani (U. S. Patent Application Publication No. 20150127534 A1), herein referred to as Bhambhani, in view of Donohue et al (U. S. Patent Application Publication No. 20110004528 A1), herein referred to as Donohue, in view of Dornseif (U. S. Patent Application Publication No. 20110016043 A1), herein referred to as Dornseif, and in further view of Corritori et al (U. S. Patent Application Publication No. 20150242832 A1), herein referred to as Corritori.
Regarding claims 4, 11, and 18, Bhambhani and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhani, Donohue, and Dornseif disclose the limitations of claims 3, 10, and 17. Bhambhani, Donohue, and Dornseif do not specifically disclose, however, Corritori discloses the method of Claim 3, wherein each of the records further includes one of a plurality of merchant category codes (Fig. 5, item 16, and [0064]-[0065]), wherein the method further comprises associating, for each of the plurality of jurisdictions, a subset of the merchant category codes with non-refund-eligible transaction types, and wherein identifying the one or more conditionally refund-eligible transactions further comprises, for each record (Fig. 5, item 16a, and [0064]-[0065]): 
comparing the one of the merchant category codes in the record to the subset corresponding to the one of the jurisdictions (Fig. 1, items 8, 20, 30, and [0068], [0070]-[0078], and [0080]);
Corritori discloses a system and method for recovering refundable taxes. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a system and method for recovering refundable taxes, as in Corritori; to include account transaction value added tax reimbursement, as in Dornseif; and to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide online services for assessing value added tax (VAT) for services provided to users and goods purchased by users of both VAT and non-VAT countries by a network-based marketplace. Unlike many types of commerce, the Internet has no physical boundaries. This lets anyone around the world trade with others, regardless of the country in which the traders reside (absent restrictions on certain types of trade for certain countries). While this is advantageous to many, it creates a tax collection nightmare for many governments.
	Bhambhani further discloses identifying a list of corresponding transactions when the one of the merchant category codes is in the subset (FIG. 2 items 212, 228, 230, 232, and [0063]); and
excluding the list of corresponding transactions from the identified one or more conditionally refund-eligible transactions (FIG. 2 items 212, 228, 230, 234, and [0064]).
Regarding claims 5, 12, and 19, Bhambhani and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhani, Donohue, and Dornseif disclose the limitations of claims 3, 10, and 17. Bhambhani, Donohue, Dornseif, and Corritori disclose the limitations of claims 4 and 11. Bhambhani further discloses the method of Claim 4 further comprising: retrieving, from the transaction history database, historical transaction data associated with the account holder, wherein the historical transaction data includes a list of items purchased for each historical transaction and a merchant category code associated with each historical transaction (FIG. 2 item 200, and [0048]); 
identifying, based on the historical transaction data, a list of items typically purchased for each merchant category code (FIG. 2 item 200, and [0024]-[0025]); and
Bhambhani, Donohue, and Dornseif do not specifically disclose, however, Corritori discloses predicting, for each transaction corresponding to each candidate signal, a list of purchased items based on the list of items typically purchased for each merchant category code ([0097]).
Corritori discloses a system and method for recovering refundable taxes. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a system and method for recovering refundable taxes, as in Corritori; to include account transaction value added tax reimbursement, as in Dornseif; and to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide online services for assessing value added tax (VAT) for services provided to users and goods purchased by users of both VAT and non-VAT countries by a network-based marketplace. Unlike many types of commerce, the Internet has no physical boundaries. This lets anyone around the world trade with others, regardless of the country in which the traders reside (absent restrictions on certain types of trade for certain countries). While this is advantageous to many, it creates a tax collection nightmare for many governments.
Regarding claims 6, 13, and 20, Bhambhain and Donohue disclose the limitations of claims 1, 8, and 15. Bhambhain, Donohue, and Dornseif disclose the limitations of claims 3, 10, and 17. Bhambhani further discloses the method of Claim 3 further comprising: determining a date on which the account holder is expected to exit the one of the plurality of jurisdictions based on at least one of (i) at least one of the first transaction message signal and the second monitored transaction message signal and (ii) at least one record of the account holder in the transaction history database (FIG. 2, item 228, and [0060] and [0063]); and
Bhambhani, Donohue, and Dornseif do not specifically disclose, however, Corritori discloses transmitting a refund reminder message to the account holder within a predetermined time period of the determined date ([0048]).
Corritori discloses a system and method for recovering refundable taxes. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a system and method for recovering refundable taxes, as in Corritori; to include account transaction value added tax reimbursement, as in Dornseif; and to include a refund system and method, as in Donohue, to improve and/or enhance the technology for an electronic refund redemption, as in Bhambhani, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide online services for assessing value added tax (VAT) for services provided to users and goods purchased by users of both VAT and non-VAT countries by a network-based marketplace. Unlike many types of commerce, the Internet has no physical boundaries. This lets anyone around the world trade with others, regardless of the country in which the traders reside (absent restrictions on certain types of trade of for certain countries). While this is advantageous to many, it creates a tax collection nightmare for many governments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Feldman et al (U. S. Patent Publication Application No. 20040267620 A1) – Method and System For Assessing and Reporting VAT Charges For Network-Based Marketplace Services



Feldman recites a method and system for assessing VAT on marketing services provided via a network-based marketplace are disclosed. VAT is automatically assessed for users of the services having residences in different countries, at least a portion of which require VAT charges for the services. Corresponding data is stored at individual sites operated by the marketplace service. Periodically, VAT related data are aggregated for each of the plurality of countries to generate respective tax return reports. VAT is accessed for different users based on the country of residence of the user and whether the user has a VAT exempt status.  Feldman not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692    
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692